DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Cross Reference to Related Applications
2.	This application is a continuation of International Application No. PCT/CN2018/103652, 
filed on 08/31/2018, which are incorporated by reference in its entirety.

    Claims status
3.	This office action is a response to an application filed on 03/17/2021 in which claims 1-20 are pending for examination.
Based on the Preliminary Amendment filed on 03/17/2021, the listing of claims replace all prior versions, and listings, of claims in the application.

        Drawings
4.	The Examiner contends that the drawings submitted on 02/26/2021 are acceptable for examination proceedings.

Information Disclosure Statement
5.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 07/20/2021, 10/12/2021 and 11/15/2021.

		Statement of Substance of Interview 
6.	Examiner initiated the interview regarding a compact prosecution and discussed allowable subject matter related to claims 1, 8 and 15. Applicant’s representative agreed to amend claims 1, 8 and  9-14 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 1-20  are be allowable with the examiner’s amendment.

        Examiner’s Amendment
7. 	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. Examiner's Amendments to claims 1, 8 and  9-14  were authorized by Applicant's representative Congzhou Zhou during the examiner-initiated interview conducted on 06/17/2022.
8. The application has been amended as follows:
1.(Currently Amended) A control method for a terminal device, wherein the terminal device comprises at least one processor and a radio frequency processing circuit, wherein the radio frequency processing circuit comprises a plurality of radio frequency channels, and wherein the method comprises:
	determining by the at least one processor, for each of one or more carriers, low power consumption state information of the carrier based on precoding information and duration information of the carrier,  wherein the low power consumption state information comprises a target radio frequency channel and a duration time for scheduling the target radio frequency channel , wherein the target radio frequency channel is a radio frequency channel of the plurality of radio frequency channels, and wherein a data sequence mapped to the target radio frequency channel is all-zero; and 
sending control information to the radio frequency processing circuit based on the low power consumption state information of each carrier, wherein the control information is used to control the target radio frequency channel to be in a low power consumption state, and wherein the low power consumption state comprises a disabled state or a dormant state.

8.(Currently Amended) A terminal device, wherein the terminal device comprises a control device and a radio frequency processing circuit, [[ comprising] and wherein the control device comprises: 
at least one processor; and 
one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to:
determine, for each of one or more carriers, low power consumption state information of the carrier based on precoding information and duration information of the carrier, wherein the low power consumption state information comprises a target radio frequency channel and a duration time for scheduling the target radio frequency channel , wherein the target radio frequency channel is a radio frequency channel of [[a]] the radio frequency processing circuit in [[a]] the terminal device, and wherein a data sequence mapped to the target radio frequency channel is all- zero; and 
send control information to the radio frequency processing circuit based on the low power consumption state information of each carrier, wherein the control information is used to control the target radio frequency channel to be in a low power consumption state, and wherein the low power consumption state comprises a disabled state or a dormant state.

9.(Currently Amended) The [[control]] terminal device according to claim 8, wherein when there are a plurality of carriers, the programming instructions are for execution by the at least one processor to:
determine, based on the target radio frequency channel of each carrier and the duration time for scheduling the target radio frequency channel, a duration range and a second target radio frequency channel, wherein the second target radio frequency channel corresponds to a mapped data sequence that is all-zero within scheduling duration for all the plurality of carriers; and
send the control information to the radio frequency processing circuit based on the duration range and the second target radio frequency channel, wherein the control information is used to control the second target radio frequency channel to be in a low power consumption state within the duration range.

10.(Currently Amended) The [[control]] terminal device according to claim 8, wherein the programming instructions are for execution by the at least one processor to:
send the control information to the radio frequency processing circuit based on the target radio frequency channel of the carrier and the duration time for scheduling the target radio frequency channel, wherein the control information is used to control the target radio frequency channel to be in a low power consumption state within the duration time.

11.(Currently Amended) The [[control]] terminal device according to claim 8, wherein: 
the terminal device further comprises a digital to analog converter, and the digital to analog converter comprises a plurality of digital to analog converter units;
the low power consumption state information further comprises a target digital to analog converter unit and a duration time for scheduling the target digital to analog converter unit, the target digital to analog converter unit is a digital to analog converter unit of a plurality of digital to analog converter units, and a data sequence mapped to the target digital to analog converter unit is all-zero; and
the programming instructions are for execution by the at least one processor to:
	send control information to the digital to analog converter based on the low power consumption state information of each carrier, wherein the control information is used to control the target digital to analog converter units to be in a low power consumption state, and wherein the low power consumption state comprises a disabled state or a dormant state.

12.(Currently Amended) The [[control]] terminal device according to claim 11, wherein when there are a plurality of carriers, the programming instructions are for execution by the at least one processor to:
determine, based on the target digital to analog converter of each carrier and the duration time for scheduling the target digital to analog converter unit, a duration range and a second target digital to analog converter unit, wherein the second target digital to analog converter unit corresponds to a mapped data sequence that is all-zero within scheduling duration for all the plurality of carriers; and
send the control information to the digital to analog converter based on the duration range and the second target digital to analog converter unit, wherein the control information is used to control the second target digital to analog converter unit to be in a low power consumption state within the duration range.

13.(Currently Amended) The [[control]]  terminal device according to claim 11, wherein the programming instructions are for execution by the at least one processor to:
send the control information to the digital to analog converter based on the target digital to analog converter unit of the carrier and the duration time for scheduling the target digital to analog converter unit, wherein the control information is used to control the target digital to analog converter unit to be in a low power consumption state within the duration time.

14.(Currently Amended)The [[control]] terminal device according to claim 8, wherein the control information comprises at least one of a switching instruction, a low power consumption control command, or low power consumption control information.

Allowable Subject Matter
9.	Claims 1-20 are allowed. The following is an Examiner's statement of reasons for allowance: all the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“determining for each of one or more carriers, low power consumption state information of the carrier based on precoding information and duration information of the carrier,  wherein the low power consumption state information comprises a target radio frequency channel and a duration time for scheduling the target radio frequency channel , wherein the target radio frequency channel is a radio frequency channel of the plurality of radio frequency channels, and wherein a data sequence mapped to the target radio frequency channel is all-zero” in combination with other claim limitations as specified in claims 1, 8 and 15.
The closest prior arts found, are as follows:
Note that the prior art, Daoura et al. (US 2021/0152976 A1) discloses: various aspects of systems, methods, and computer program product embodiments disclosed for a view of power states of a BT radio showing multiple sleep and standby states with functional modularization of power consumption.
Note that the prior art, SUNDSTROM et al. (US 2021/0022104 A1) discloses: various aspects of systems, methods, and computer program product embodiments disclosed for given a location information of a group and a number of threshold distances, it may be determined by the network node if the distance of the group to its target location exceeds or falls below the given threshold distances, and thus falls into one of a plurality of classes pertaining to different reporting frequencies.
Note that the prior art, QIAN et al. (US 2018/0054218 A1) discloses: various aspects of systems, methods, and computer program product embodiments disclosed for receiving information on which a grid mapping is performed based on the grid mapping patterns, and identifying data of the information corresponding to each of the plurality of terminals based on the grid mapping patterns.
Note that the prior art, Zhang et al. (US 2017/0359849 A1) discloses: various aspects of systems, methods, and computer program product embodiments disclosed for activating the communication resources during an on period corresponding to another portion of the time period subsequent to the off period defined for the transmission burst or a different time period subsequent to the time period defined for the transmission burst based at least in part on the scheduling indication.
Note that the prior art, Banerjea et al. (US 9,037,198 A1) discloses: various aspects of systems, methods, and computer program product embodiments disclosed for reduced power consumption in a subscriber station of a wireless communication system.
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to claims 1-20 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• UM et al. (US 2018/0175975 A1) entitled: "Operating Method Of Communication Node In Network Supporting Licensed And Unlicensed Bands" 
• Park et al. (US 2018/0124749 A1) entitled: "Method For Allocating Resources In Cellular Network Using Unlicensed Band And Device Therefor" 
• Zhang et al. (US 10,433,326 B2) entitled: "Method And Apparatus For Grid Mapping In A Wireless Communication System"
• Mukherjee et al. (US 2018/0191547 A1) entitled: "Wireless Device, A Network Node And Methods Therein For Improved Signaling In A Wireless Communications Network"
• Noumi et al. (US 2008/0101393 A1) entitled: "Gateway Apparatus And Data Managing Method"

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414